EXHIBIT 99 SENIOR EXECUTIVE COMPENSATION BONUS PROGRAM The Senior Executive Compensation Bonus Program is a measure of three areas often reviewed when comparing results of different companies or in comparing current company results from one year to the next. PURPOSE 1. To provide a motivational tool in the form of compensation to help executives focus on specific organizational goals to improve profits, surplus and service in all areas of the corporation. 2. To maintain competitive advantage in terms of recruitment and retention of senior executives. 3. To provide a plan based on EMC results and industry results, to provide a better measure of performance. 4. Reward superior results appropriately. 5. Provide a maximum bonus difficult to attain so there is incentive to strive for better results. 6. To provide a measure of safety to the company so that senior officers' total compensation is reduced if company performance declines. EXECUTIVES ELIGIBLE FOR BONUS All members of the Policy Committee (except the President of EMC National Life Company) will be eligible for an executive bonus as provided in this Program.In addition, all vice presidents of Employers Mutual Casualty Company (not covered by a separate program) will be eligible for an executive bonus.Each bonus will be calculated according to the terms and conditions of the Program and according to each executive’s status as an officer. Page 1 GENERAL BONUS CALCULATION The bonus plan uses production, surplus growth and the combined ratio, all valid measures of performance, as follows: 1. EMC WRITTEN PREMIUM - Compares consolidated written premium to a target that is established by the committee each year. 2. CHANGE IN SURPLUS 3. COMBINED RATIO - Compares EMC combined ratio to a target ratio established by the Committee each year.Also compares EMC's combined ratio to that of the industry. Seventy-five percent of any bonus will be based on the Industry estimate published in January by A.M. Best and paid at that time.The remaining twenty-five percent will be paid when final numbers are released by A.M. Best (generally in March). ALL CALCULATIONS ARE ROUNDED TO THE NEAREST ONE-TENTH OF ONE PERCENT. The factors in each of the formulas are subject to change each year with final approval by the Senior Executive Compensation and Incentive Stock Option Committee. WRITTEN PREMIUM This component is based on actual net written premium growth compared to a consolidated written premium target established each year and approved by the Committee.(See appendix for current factor) Achieving goal results in a bonus contribution of plus 7.5 percent of salary.This changes by 1.5 percent for each 1.0 percent variation from goal, subject to a maximum contribution of plus 15.0 percent and a minimum contribution of minus 15.0 percent. The written premium component is determined as follows: Percent of actual change, minus goal, plus 5.0, times 1.50. Page 2 Example 1: The goal equals 8.5 percent premium growth. The actual change equals 7.5 percent premium growth. 7.5 percent minus 8.5 percent equals minus 1 plus 5.0, equals 4.0 times 1.50 equals The contribution in this example of written premium towards the total bonus is equal to 6.0 percent. Example 2: The goal equals 5.7 percent premium growth. The actual change equals minus 1.3 percent premium growth. Minus 1.3 percent minus 5.7 percent equals minus 7.0 plus 5.0 equals minus 2.0 times 1.50 equals minus Example 3: The goal equals 4.7 percent premium growth. The actual change equals 9.8 percent premium growth. 9.8 percent minus 4.7 percent equals 5.1 percent plus 5.0 equals10.1 times 1.50 equals 15.2 percent.The contribution in this example of written premium towards the total bonus equals plus 15.0 percent. (This component not to exceed plus or minus 15.0 percent) Page 3 SURPLUS The component of surplus is based on the actual change in surplus.Each one percent increase in surplus produces a 1.0 percent increase in the bonus percent subject to a maximum of 25.0 percent.Each one percent decrease in surplus represents a 1.0 percent decrease in the bonus percent subject to a minimum of minus 20.0 percent. The surplus component is determined as follows: Positive change in surplus times multiplier of 1.00 Negative change in surplus times multiplier of Example 1: Change in surplus equals plus 4.6 percent. Contribution towards total bonus from surplus component equals 4.6 percent times 1.00 equals percent. Example 2: Change in surplus equals a minus 2.4 percent.Contribution towards total bonus from surplus component equals minus 2.4 percent times 1.00 equals minus 2.4 percent. Example 3: Change in surplus equals a plus 10.7 percent.Contribution towards total bonus from surplus component equals 10.7 percent times 1.00 equals 10.7 percent. Page 4 COMBINED RATIO The component for combined ratio is based on EMC's consolidated combined ratio relative to a target combined ratio on a trade basis, adjusted by a comparison of the EMC combined ratio to that of the industry. Refer to appendix for current target combined ratio and maximum combined ratio.
